UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 PARKERVISION, INC. (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ParkerVision, Inc. Annual Meeting of Shareholders – July 10, 2013 Please Vote Your Shares Today! June 14, 2013 Dear ParkerVision Shareholder: We recently mailed to you proxy materials for the upcoming Annual Meeting of Shareholders onJuly 10, 2013.According to your broker’s records, your shares are still unvoted.Whether or not you plan to attend the Annual Meeting, we encourage you to vote your shares promptly. Time is Short!Please Vote Your Shares! Your vote is very important.With the Annual Meeting now only a short time away, please act today to be sure that your shares are voted.You can vote by telephone, Internet or mail.For your convenience, a duplicate proxy card or voting instruction form is enclosed, along with telephone and Internet voting instructions. If you already have voted, we thank you for your prompt response.If you have not voted, we encourage you to do so without delay.Your vote is needed and valued, regardless of the number of shares that you own.In the event that two proxies are received from you, the one bearing the latest date will be counted, as it automatically revokes all prior proxies. Thank you for voting! 7915 Baymeadows Way, Suite 400 •Jacksonville, FL 32256 •Ph •Fax
